 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, 
rors so that corrections can be included in the bound volumes. Eagle Distribution Services and Wholesale Delivery Drivers, Salespersons, Industrial and Allied Workers, Local 848, International Brotherhood of Teamsters, AFL±CIO. Case 31±CA±22089 DECISION AND ORDER CHAIRMAN GOULD AND MEMBERS BROWNING AND HIGGINS Upon a charge filed by the Union on June 21, 1996, the General Counsel of the National Labor Relations Board issued a complaint on October 31, 1996, against 
Eagle Distribution Services, the Respondent, alleging 

tional Labor Relations Act. Although properly served 
copies of the charge and complaint, the Respondent 
failed to file an answer. On December 20, 1996, the General Counsel filed a Motion for Summary Judgment with the Board. On 

ferring the proceeding to the Board and a Notice to 
Show Cause why the motion should not be granted. 
The Respondent filed no response. The allegations in 
the motion are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member 
panel. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board's Rules and Regulations provide that the allegations in the 
complaint shall be deemed admitted if an answer is not 

less good cause is shown. In addition, the complaint 
affirmatively notes that unless an answer is filed within 
14 days of service, all the allegations in the complaint 

close that the Region, by letter dated November 27, 1996, notified the Respondent that unless an answer 

mary Judgment would be filed. In the absence of good cause being shown for the failure to file a timely answer, we grant the General 
Counsel's Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a corporation, with an office and place of business in Los Angeles, California, has been engaged in the transportation and delivery of candy to retail stores operated by See's Candy Shops, Inc. The Respondent, in conducting its business operations, annually provided from its Los 
Angeles facility services valued in excess of $50,000 directly to customers or business enterprises within the 
rect outflow standard. We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the 
Union is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES stitute a unit appropriate for the purposes of collective 
bargaining within the meaning of Section 9(b) of the Act. Included: Drivers performing distribution services for See's Candy Shops, Inc. or other businesses within the jurisdictional territory of the Union. Excluded: All other employees, guards and super-visors as defined in the Act. Since before May 23, 1994, and at all material times, the Union has been the designated exclusive 
collective-bargaining representative of the unit and has ognition has been embodied in successive collective-bargaining agreements, the most recent of which was 
effective from May 23, 1994, through May 31, 1996. Since about February 22, 1996, the Union has re-quested the Respondent to bargain collectively with the ative of the unit. Since that date, and at all times there-
after, the Respondent has failed and refused to bargain collectively with the Union as the exclusive collective-bargaining representative of the unit by refusing to 
meet with the Union for the purpose of negotiating or ing agreement. CONCLUSION OF LAW lectively in good faith with the exclusive collective-322 NLRB No. 157  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD bargaining representative of its employees, and has thereby engaged in unfair labor practices affecting commerce within the meaning of Section 8(a)(5) and (1) and Section 2(6) and (7) of the Act. REMEDY Having found that the Respondent has engaged in certain unfair labor practices, we shall order it to cease and desist and to take certain affirmative action de-cally, having found that the Respondent has violated Section 8(a)(5) and (1) of the Act, we shall order it to 
meet and bargain on request with the Union and, if an understanding is reached, to embody the understanding in a signed agreement. ORDER The National Labor Relations Board orders that the Respondent, Eagle Distribution Services, Los Angeles, California, its officers, agents, successors, and assigns, shall 1. Cease and desist from ers, Salespersons, Industrial and Allied Workers, Local 848, International Brotherhood of Teamsters, AFL± 
tive-bargaining agreement: Included: Drivers performing distribution services for See's Candy Shops, Inc. or other businesses within the jurisdictional territory of the Union. Excluded: All other employees, guards and super-visors as defined in the Act. (b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of 
the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) On request, meet and bargain with the Union over the terms of a successor collective-bargaining 
agreement and, if an understanding is reached, embody the understanding in a signed agreement. (b) Within 14 days after service by the Region, post at its facility in Los Angeles, copies of the attached notice marked ``Appendix.''1 Copies of the notice, on forms provided by the Regional Director for Region 
31, after being signed by the Respondent's authorized representative, shall be posted by the Respondent and maintained for 60 consecutive days in conspicuous 1 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.'' places including all places where notices to employees are customarily posted. Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material. In ings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the pense, a copy of the notice to all current employees 
and former employees employed by the Respondent at any time since June 21, 1996. (c) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a 
responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply. Dated, Washington, D.C. llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Margaret A. Browning, Member llllllllllllllllll John E. Higgins, Jr., Member (SEAL) NATIONAL LABOR RELATIONS BOARD APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we dered us to post and abide by this notice. WE WILL NOT 
ers, Local 848, International Brotherhood of Teamsters, resentative of the following employees for the purpose of negotiating or discussing the terms of a successor 
collective-bargaining agreement: Included: Drivers performing distribution services for See's Candy Shops, Inc. or other businesses within the jurisdictional territory of the Union. Excluded: All other employees, guards and super-visors as defined in the Act. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the 
rights guaranteed you by Section 7 of the Act.  EAGLE DISTRIBUTION SERVICES 3 WE WILL, on request, meet and bargain with the ing agreement and, if an understanding is reached, to Union over the terms of a successor collective-bargain-embody the understanding in a signed agreement. EAGLE DISTRIBUTION SERVICES 